DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reopening of Prosecution after Appeal Brief

	In view of the Appeal Brief filed on 03/10/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	 A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

***

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126. Misnumbered claim 7-20 must be renumbered 6-19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

	Claim(s) 1-4, 9-13 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shimy et al. (US 20150237412 A1) (Shimy).
	Regarding claim 1, Shimy discloses a computer implemented method performed by a multimedia access device having access to a plurality of media content, comprising:
	detecting that a mobile device is within a vicinity of the multimedia access device; 
	Fig. 3 for media device 300 and [0051] Detecting circuitry 307 is capable of detecting and/or identifying a user or users based on recognition and/or identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users. For example, detecting circuitry 307 may determine that a user is within a predetermined detection region of a media device, identify the user, and add the user to a list of active users at the media device. 
	5identifying a user ID that corresponds to the mobile device; 
	[0051] for detecting circuitry 307 may determine that a user is within a predetermined detection region of a media device, identify the user, and add the user to a list of active users at the media device. 
	identifying one or more preferences associated with the user ID;
	[0040] –[0047] and [0054]-[0056] the identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile/preferences. For example, the user may be associated with the user's family, friends, age group, sex, and/or any personalized user setting. 
	receiving the one or more identified preferences; and 
	[0043] The media guidance application may be personalized based on a user's preferences. A personalized media guidance application allows a user to customize displays and features to create a personalized "experience" with the media guidance application. This personalized experience may be created by allowing a user to input these customizations and/or by the media guidance application monitoring user activity to determine various user preferences. see also FIGS. 5-20.
	configuring the multimedia access device, responsive to the detection, based on the one or more identified preferences associated with on the user ID; 
	 Figs. 17-20 and [081] and [0175]-[0190] for the  media device may be capable of detecting and identifying users automatically. The device may log a detected and/or identified user into the device and utilize profiles and/or information associated with the user to, for example, tailor media content for the logged in user.
	wherein the multimedia access device is configured with a set of media access options selected from a first set of media access options corresponding to a minor child and a second set of media access options corresponding to a nonminor user instead of a default set of media access options and wherein the selected set of media access determines which a one or more of the plurality media content via use of the multimedia access device can be used to access.	10
	 [0125]-[0129] In some embodiments, a user's device, for example device 300, may perform a parental control check when a new active user is detected and/or identified. For example, a mother and father may be enjoying a movie with adult content when their young child walks, unbeknownst to the child's parents, within viewing distance of the device displaying adult content. In such a situation, device 300 may register the young child as an active user of device 300, compare the child's parental control settings to the displayed movie, and immediately prevent the child from viewing the adult content if a parental control conflict is detected. A parental control conflict may be any discrepancy between characteristics of content and parental control settings associated with a user.

	Regarding claim 2, Shimy discloses the method of claim 1, wherein the mobile device is communicatively coupled to the multimedia access device, wherein the multimedia access device is configured to identify a mobile ID of the mobile device, and wherein the mobile ID corresponds the user ID of a user of 20the mobile device. 
	[0051] for detecting circuitry 307 may determine that a user is within a predetermined detection region of a media device, identify the user, and add the user to a list of active users at the media device. 

	Regarding claim 3, Shimy discloses the method of claim 1, wherein the detecting comprises: 14 
	ACTIVE 53519112v1detecting that a first mobile device is within the vicinity of the multimedia access device, wherein the first mobile device corresponds to a first user ID;
	[0175]-[0178] FIG. 17 shows illustrative process 1700 for detecting a user or users in accordance with some embodiments of the present invention. At step 1710 a first user is within the detection region of a first media device. In some embodiments, the user may be detected by the first media device, or any other suitable device, but not be within the detection region of the first device, as discussed above. 	
	detecting that a second mobile device is within the vicinity of the multimedia access device, wherein the second mobile device corresponds to a second user ID; and 
	[0176] At step 1716, a second user is detected within the detection region of the first media device. At step 1718, the second user is also be added to the list of active user, for example, when the second user is within the detection region of the media device.
	5configuring the multimedia access device, responsive to the detection, based on the first user ID, the second user ID, or both the first and second user IDs.  
	[0175] for At step 1714, previously accessed media content is provided on, for example, display 312 of FIG. 3. The media content may have been accessed previously by the first user at the current device or any other suitable device, as discussed above. Further, the media content may be provided at any suitable point within the content, for example, from the point last accessed by the user, as described above.
	see also [0178] for step 1720 of FIG. 17, the media content may be content previously accessed by one or more of the active users at the device. In some embodiments, reminders may be provided which are associated with one or more of the active users at a device. For example, as illustrated by step 1816, a reminder associated with the first user for second media content is provided.

	Regarding claim 4, Shimy discloses the method of claim 1, wherein configuring the multimedia access device further comprises adjusting visual display settings associated with a use of the multimedia access device. 
	[0137] a user may configure a device to automatically resume content if the content was paused when the user left the device's detection region. If the content was not paused, the device may automatically rewind the content to the point at which it was detected that the user left the device's detection region. In some embodiments, the device may provide the content from any other suitable point within the content (e.g., a several seconds before the point at which it was detected that the user left the device's detection region). 

	Regarding claim 9, Shimy fails to disclose the   method of claim 1, wherein the mobile device uses an infrared communications protocol to communicate with the multimedia access device. 
	[0051] Detecting circuitry 307 may also be capable of detecting mobile device using any suitable means, for example infrared signals

	Regarding claim 10, Shimy discloses a non-transitory, computer-readable media having stored thereon instructions, the instructions, when executed by a multimedia access device having access to a plurality of media content, cause the multimedia access device to perform steps comprising:
	detecting that a mobile device is within a vicinity of the multimedia access device;
	Fig. 3 for media device 300 and [0051] Detecting circuitry 307 is capable of detecting and/or identifying a user or users based on recognition and/or identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users. For example, detecting circuitry 307 may determine that a user is within a predetermined detection region of a media device, identify the user, and add the user to a list of active users at the media device. 
	5 5identifying a user ID that corresponds to the mobile device; 
	 [0051] for detecting circuitry 307 may determine that a user is within a predetermined detection region of a media device, identify the user, and add the user to a list of active users at the media device. 
	identifying one or more preferences associated with the user ID;
	[0040] –[0047] and [0054]-[0056] the identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile/preferences. For example, the user may be associated with the user's family, friends, age group, sex, and/or any personalized user setting. 
	receiving the one or more identified preferences; and 
	[0043] The media guidance application may be personalized based on a user's preferences. A personalized media guidance application allows a user to customize displays and features to create a personalized "experience" with the media guidance application. This personalized experience may be created by allowing a user to input these customizations and/or by the media guidance application monitoring user activity to determine various user preferences. see also FIGS. 5-20.
	configuring the multimedia access device, responsive to the detection, based on the one or more identified preferences associated with on the user ID; 
	Fig. 17-20 and[081] and [0175]-[190] for the  media device may be capable of detecting and identifying users automatically. The device may log a detected and/or identified user into the device and utilize profiles and/or information associated with the user to, for example, tailor media content for the logged in user. 
	wherein the multimedia access device is configured with a set of media access options selected from a first set of media access options corresponding to a minor child and a second set of media access options corresponding to a nonminor user instead of a default set of media access options and wherein the selected set of media access options determines a one or more of the plurality media content   the multimedia access device can be used to access.
	[0125]-[0129] In some embodiments, a user's device, for example device 300, may perform a parental control check when a new active user is detected and/or identified. For example, a mother and father may be enjoying a movie with adult content when their young child walks, unbeknownst to the child's parents, within viewing distance of the device displaying adult content. In such a situation, device 300 may register the young child as an active user of device 300, compare the child's parental control settings to the displayed movie, and immediately prevent the child from viewing the adult content if a parental control conflict is detected. A parental control conflict may be any discrepancy between characteristics of content and parental control settings associated with a user.
	Regarding claim 11, Shimy discloses the non-transitory, computer-readable media of claim 10, wherein the instructions, when executed by the multimedia access device, cause the multimedia access device to identify a mobile ID of the mobile device and wherein the mobile ID corresponds the user ID of a user of the mobile device.  
	[0051] for detecting circuitry 307 may determine that a user is within a predetermined detection region of a media device, identify the user, and add the user to a list of active users at the media device. 

	Regarding claim 12, Shimy discloses the non-transitory, computer-readable media of claim 10, wherein the instructions, when executed by the multimedia access device, cause the multimedia access device to: 16 
	ACTIVE 53519112v1detect that a first mobile device is within the vicinity of the multimedia access device, wherein the first mobile device corresponds to a first user ID;	[0175]-[0178] FIG. 17 shows illustrative process 1700 for detecting a user or users in accordance with some embodiments of the present invention. At step 1710 a first user is within the detection region of a first media device. In some embodiments, the user may be detected by the first media device, or any other suitable device, but not be within the detection region of the first device, as discussed above. 
	detect that a second mobile device is within the vicinity of the multimedia access device, wherein the second mobile device corresponds to a second user ID; and 	 
	[0176] At step 1716, a second user is detected within the detection region of the first media device. At step 1718, the second user is also be added to the list of active user, for example, when the second user is within the detection region of the media device.5
	5configure the multimedia access device, responsive to the detection, based on the first user ID, the second user ID, or both the first and second user IDs.  
[0175] for At step 1714, previously accessed media content is provided on, for example, display 312 of FIG. 3. The media content may have been accessed previously by the first user at the current device or any other suitable device, as discussed above. Further, the media content may be provided at any suitable point within the content, for example, from the point last accessed by the user, as described above.
	see also [0178] for step 1720 of FIG. 17, the media content may be content previously accessed by one or more of the active users at the device. In some embodiments, reminders may be provided which are associated with one or more of the active users at a device. For example, as illustrated by step 1816, a reminder associated with the first user for second media content is provided.

	Regarding claim 13, Shimy discloses the non-transitory, computer-readable media of claim 10, wherein configuring the multimedia access device further comprises adjusting visual display settings associated with a 10use of the multimedia access device. 
	[0137] a user may configure a device to automatically resume content if the content was paused when the user left the device's detection region. If the content was not paused, the device may automatically rewind the content to the point at which it was detected that the user left the device's detection region. In some embodiments, the device may provide the content from any other suitable point within the content (e.g., a several seconds before the point at which it was detected that the user left the device's detection region). 

	Regarding claim 17, Shimy fails to disclose the   non-transitory, computer-readable media of claim 10, wherein the mobile device uses an infrared communications protocol to communicate with the multimedia access device. 
	[0051] Detecting circuitry 307 may also be capable of detecting mobile device using any suitable means, for example infrared signals

	Regarding claim 18, Shimy discloses the non-transitory, computer-readable media of claim 10, wherein the multimedia access 5device comprises a set-top box. 
	[0065] User television equipment 402 may include a set-top box
 
	Regarding claim 19, Shimy discloses the non-transitory, computer-readable media of claim 10, wherein the multimedia access device comprises a television.  
[0061] Display 312 may be provided as a stand-alone device or integrated with other elements of media device 300. Display 312 may be one or more of a monitors, a television, a liquid crystal display (LCD) for a mobile device, or any other suitable equipment for displaying visual images.
	Regarding claim 20, Shimy discloses the non-transitory, computer-readable media of claim 10, wherein the selected set of media access options comprises an electronic program guide.
	[0035] One of the functions of the media guidance application is to provide media listings and media information to users. FIGS. 1-2 show illustrative display screens that may be used to provide media guidance, and in particular media listings. The display screens shown in FIGS. 1-2 and 5-14 may be implemented on any suitable device or platform.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 7, 8, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimy et al. (US 20150237412 A1) (Shimy) in view of Ulla (US 20090298514 A1).
	Regarding claim 5, Shimy fails to disclose the method of claim 1, wherein configuring the multimedia access device further comprises adjusting audio settings associated with a use of the multimedia access device. 
 	in the same field of endeavor, Ullah discloses configuring the multimedia access device further comprises adjusting audio settings associated with a use of the multimedia access device. 
	 [0142] The presentation devices depicted in FIGS. 21-24 may alternatively be audio only playback devices, such as an internet connected radio, digital music player, and the like. Audio content, including audio advertisements may be targeted to be played for a listener within listening range of the device much like advertisements may be targeted to a viewer in appropriate proximity to the presentation devices of FIGS. 21-24. 
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system of the presentation devices 204 as disclosed by Ullah to the system/ method of media device 300 as by disclosed Shimy for purpose of targeting the audio advertisements for a listener within listening range of the device.

	Regarding claim 7, Shimy fails to disclose the method of claim 1, wherein the mobile device comprises a remote-control device.  
	in the same field of endeavor, Ullah discloses wherein the mobile device comprises a remote-control device.  
 	[0136] The mobile device providing the DSI may be used as an interactive controller, such as a remote control or user input device to interact with the user-specific targeted advertisements.
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system of the mobile device as disclosed by Ullah to the system/ method of the mobile device as by disclosed Shimy for in order to interact with the user-specific targeted advertisements.

	Regarding claim 8, Shimy fails to disclose the method of claim 1, wherein detecting that the mobile device is within the vicinity of the multimedia access device comprises receiving a command communication by the multimedia access device from the mobile device.
	in the same field of endeavor, Ullah discloses wherein detecting that the mobile device is within the vicinity of the multimedia access device comprises receiving a command communication by the multimedia access device from the mobile device.
	 [0090] FIG. 2 depicts using a mobile handset DSI to facilitate delivery of targeted television advertising 218. A mobile handset 202 may be in communication with a set-top box 204 or other Internet-connected device that is controlling a television 208. 
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system of the mobile device as disclosed by Ullah to the system/ method of the mobile device as by disclosed Shimy for in order to interact with the user-specific targeted advertisements.

	Regarding claim 14, Shimy fails to disclose the non-transitory, computer-readable media of claim 10, wherein configuring the multimedia access device further comprises adjusting audio settings associated with a use of the multimedia access device.  
	in the same field of endeavor, Ullah discloses the multimedia access device further comprises adjusting audio settings associated with a use of the multimedia access device.  
	 [0142] The presentation devices depicted in FIGS. 21-24 may alternatively be audio only playback devices, such as an internet connected radio, digital music player, and the like. Audio content, including audio advertisements may be targeted to be played for a listener within listening range of the device much like advertisements may be targeted to a viewer in appropriate proximity to the presentation devices of FIGS. 21-24. 
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system of the presentation devices 204 as disclosed by Ullah to the system/ method of media device 300 as by disclosed Shimy for purpose of targeting the audio advertisements for a listener within listening range of the device.

	Regarding claim 15, Shimy fails to disclose the non-transitory, computer-readable media of claim 10, wherein the mobile device comprises a remote-control device.  
	in the same field of endeavor, Ullah discloses wherein the mobile device comprises a remote-control device.  
	 [0136] The mobile device providing the DSI may be used as an interactive controller, such as a remote control or user input device to interact with the user-specific targeted advertisements.
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system of mobile device as disclosed by Ullah to the system/ method of mobile device as by disclosed Shimy for in order to interact with the user-specific targeted advertisements.

	Regarding claim 16, Shimy fails to disclose the non-transitory, computer-readable media of claim 10, wherein the instructions, when 20executed by the multimedia access device, cause the multimedia access device to detect that the mobile device is within the vicinity of the multimedia access device in response to receiving a command communication from the mobile device.  
	in the same field of endeavor, Ullah discloses wherein the instructions, when 20executed by the multimedia access device, cause the multimedia access device to detect that the mobile device is within the vicinity of the multimedia access device in response to receiving a command communication from the mobile device.  
 	[0090] FIG. 2 depicts using a mobile handset DSI to facilitate delivery of targeted television advertising 218. A mobile handset 202 may be in communication with a set-top box 204 or other Internet-connected device that is controlling a television 208. 
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/system of mobile device as disclosed by Ullah to the system/ method of mobile device as by disclosed Shimy for in order to interact with the user-specific targeted advertisements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422